DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/1/2021 has been entered.

Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s reply filed 11/1/2021.
Claims 24-26 are new.
Claims 5, 11, and 17 are cancelled.
Claims 1-3, 6-9, 12-15, and 18-26 are pending.
Claims 25 and 26 are rejected under 35 U.S.C. 112(b).
Claims 1-3, 6-9, 12-15, 18, 19, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Oracle (“Database Live Migration with Oracle Multitenant and the Oracle Universal Connection Pool (UCP) on Oracle Real Application Clusters (RAC)”, October 2014) of record, in view of Baker et al. (US Patent Pub 2014/0372484) of record, further in view of de Lavarene et al. (US Patent Pub 2014/0324911) of record.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Oracle (“Database Live Migration with Oracle Multitenant and the Oracle Universal Connection Pool (UCP) on Oracle Real Application Clusters (RAC)”, October 2014) of record, in view of Baker et al. (US Patent Pub .
Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Oracle (“Database Live Migration with Oracle Multitenant and the Oracle Universal Connection Pool (UCP) on Oracle Real Application Clusters (RAC)”, October 2014) of record, in view of Baker et al. (US Patent Pub 2014/0372484) of record, and de Lavarene et al. (US Patent Pub 2014/0324911) of record, further in view of Hightower, Rick (“Introduction to MongoDB for Java, PHP, and Python Developers”, 5/22/2012).
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statement filed 11/1/2021 has been fully considered, initialed, and signed by the Examiner.  A copy is attached to this Office action.
The information disclosure statement filed 11/16/2021 has been fully considered, initialed, and signed by the Examiner.  A copy is attached to this Office action.
The information disclosure statement filed 11/29/2021 has been fully considered, initialed, and signed by the Examiner.  A copy is attached to this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 25 and 26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 25 and 26 recite “client application can provide”, which makes the limitation optional but does not require that the steps be performed.  For the prior art rejections below, the limitation is considered optional and not required.

Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6-9, 12-15, 18, 19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Oracle (“Database Live Migration with Oracle Multitenant and the Oracle Universal Connection Pool (UCP) on Oracle Real Application Clusters (RAC)”, October 2014) of record, in view of Baker et al. (US Patent Pub 2014/0372484) (Baker) of record, further in view of de Lavarene et al. (US Patent Pub 2014/0324911) (de Lavarene) of record.
In regards to claim 1, Oracle discloses a system for providing access to a database in a multi-tenant environment, including the use of a connection pool, and support for dynamic relocation of tenants (Oracle at pg. 4), comprising:
a.	a computer including a processor, and at least one of an application server or database environment executing thereon (Oracle at pg. 4); 
b.	wherein the computer controls creation and use of connection objects in a connection pool that receives requests from software applications to request a connection from the connection pool, and use a provided connection to access a database (Oracle at pg. 4)1, wherein the database environment includes a container database and a plurality of database locations provided as pluggable databases (Oracle at pg. 4)2;
c.	wherein the application server or database environment hosts a multi-tenant software application that provides access to the database environment through the use of services (Oracle at pgs. 4-5)3 and a database driver (Oracle at pgs. 6-7)4;	
d.	wherein each database location, of the plurality of database locations, is associated with one or more tenants accessing the multi-tenant software application via one or more of the services (Oracle at pgs. 4-5)5; 
e.	wherein, in response to receiving an instruction to migrate a data source associated with a tenant, from a first database location, to a second database location, the connection pool causes the tenant associated with the client application, to be relocated within the plurality of database locations (Oracle at pg. 6)6 including:
i.	controlling draining of existing connections to the first database location originally associated with the tenant (Oracle at pgs.  4, 7-8)7, and
ii.	forwarding requests for new connections to the second database location associated with the tenant (Oracle at pgs. 7-8)8,
iii.	 wherein a listener associated with the first and second database locations is configured to send redirects to the database driver, to cause the connection pool to send requests for new connections to the second database location, without requiring the client application associated with the tenant to change a connect string associated with the data source instance.  Oracle at pgs. 6-7.9
Oracle does not expressly disclose a mapping of tenants to the services, wherein the system maintains a mapping of each particular tenant to a particular data source instance at the database locations and wherein the multi-tenant software application is adapted to make connection results associated with a tenant’s data source, and switch services to utilize connections to the database locations.  It is noted that Oracle discloses each database has at least a default service.  Additional services are also created for each database.  Oracle at pg. 5.  
Baker discloses an architecture for database multiplexing, which allows a system to provide multiple databases without provisioning multiple application servers.  Baker at para. 0011.  The system can be implemented using multi-tenant database systems that utilize tenant identifiers (IDs) within the multi-tenant environment.  These tenant IDs allow tenants access to their data while preserving other tenant data integrity.  Baker at para. 0015.  In some instances, the system may require doing splits due to reaching system capacity.  In these instances, the system may split a database by the files or partitions and load half in one database and half in another, with newly arriving data being placed in empty partitions.  Baker at para. 0018.  The system also includes a cache, which stores tenant IDs and corresponding logical database/partition number (i.e., mapping of particular tenants to particular data sources at the database locations).  The cache is checked by the application server when data is requested in order to determine the appropriate database to service the request.  Upon determining the correct database, the appropriate connection is selected for database interaction (i.e., software application is adapted to make connection results associated with a tenant’s data source).  Baker at Fig. 3; para. 0022.  Since there is a mapping to determine the appropriate database, services for that database are also mapped to the tenant for that database, which is in accordance with services assigned to a database as disclosed by Oracle.  
Oracle and Baker are analogous art because they are both directed to the same field of endeavor of database systems using a connection pool.
At a time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Oracle by adding the feature a mapping of tenants to the services, wherein the system maintains a mapping of each particular tenant to a particular data source instance at the database locations and wherein the multi-tenant software application is adapted to make connection results associated with a tenant’s data source, and switch services to utilize connections to the database locations, as taught by Baker.
The motivation for doing so would have been for improved operational support for database splits and improved resource utilization.  Baker at para. 0013.
Oracle in view of Baker does not expressly disclose (1) wherein the client application attaches labels to connections, so that the client application can request a connection with a desired label from the connection pool and (2) wherein the software application switches services to utilize connections to the database locations.  However, it is noted that Oracles does disclose service relocation from one node to another.  Oracle at pg. 7.  de Lavarene is further relied upon here because it is unclear whether Oracle is disclosing the switching of services to connections.
de Lavarene discloses a system and method for connection labeling for use with connection pools. Particular labels are associated with particular connection states, allowing an application to retrieve an already initialized connection from the pool and avoid the cost of re-initialization.  De Lavarene at abstract; para. 0022.  de Lavarene further discloses particular applications are able to use a callback to specify or set a container, to repurpose a particular connection from one of the tenants or tenant applications to another of the tenants or tenant applications, which has the effect of switching the tenant.  de Lavarene at para. 0046.
Oracle, Baker, and de Lavarene are analogous art because they are all directed to the same field of endeavor of database systems using a connection pool.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Oracle in view of Baker by adding the features of (1) wherein the client application attaches labels to connections, so that the client application can request a connection with a desired label from the connection pool and (2) wherein the software application switches services to utilize connections to the database locations, as disclosed by de Lavarene.
The motivation for doing so would have been to allow an application to retrieve an already initialized connection from the pool and avoid the cost of re-initialization (De Lavarene at para. 0022) and to repurpose a connection, which saves on connection costs.

In regards to claim 2, Oracle in view of Baker and de Lavarene discloses the system of claim 1, wherein during the draining of existing connections, and a migration of new connections from a first pluggable database at a first container database, to a new location at a second container database, a second pluggable database is opened at the second container database, and client sessions are terminated on the first pluggable database, and are enabled to reconnect to a migrated service associated with the new location.  Oracle at pgs. 6-7.10
In regards to claim 3, Oracle in view of Baker and de Lavarene discloses the system of claim 1, wherein a system event is used to inform the connection pool that the database location originally associated with the tenant is shutting down, and to close its associated connections and prepare for migration to a new database service associated with the new database location.  Oracle at pgs. 7, 12.11

In regards to claim 5, Oracle in view of Baker discloses the system of claim 1, but does not expressly disclose wherein the system enables software applications to associate particular labels with particular connection states.  
de Lavarene discloses a system and method for connection labeling for use with connection pools. Particular labels are associated with particular connection states, allowing an application to retrieve an already initialized connection from the pool and avoid the cost of re-initialization.  De Lavarene at abstract; para. 0022.  
Oracle, Baker, and de Lavarene are analogous art because they are both directed toward the same field of endeavor of database systems using a connection pool.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Oracle in view of Baker by adding the feature of wherein the system enables software applications to associate particular labels with particular connection states, as taught by de Lavarene.
The motivation for doing so would have been to allow an application to retrieve an already initialized connection from the pool and avoid the cost of re-initialization.  De Lavarene at para. 0022.

In regards to claim 6, Oracle in view of Baker and de Lavarene discloses the system of claim 1, wherein the connection pool supports a plurality of tenants, including for each particular tenant of the plurality of tenants, a particular database location associated with the particular tenant.  Oracle at pg. 4.12  Baker at Fig. 3; para. 0022.

In regards to claim 7, Oracle discloses a method for providing access to a database in a multi-tenant environment, including the use of a connection pool, and support for dynamic relocation of tenants (Oracle at pg. 4), comprising:
a.	providing, at a computer including a processor, and at least one of an application server or database environment executing thereon (Oracle at pg. 4), a connection pool that includes connection objects and that receives requests from software applications to request a connection from the connection pool, and use a provided connection to access a database (Oracle at pg. 4)13, wherein the database environment includes a container database and a plurality of database locations provided as pluggable databases (Oracle at pg. 4)14 ;
b.	wherein the application server or database environment hosts a multi-tenant software application that provides access to the database environment through the use of services (Oracle at pgs. 4-5)15 and a database driver (Oracle at pgs. 6-7)16;	
c.	wherein each database location, of a plurality of database locations, is associated with one or more tenants accessing the multi-tenant software application via one or more of the services (Oracle at pg. 4)17; and
d.	relocating, by the connection pool, in response to receiving an instruction to migrate a data source associated with a tenant, from a first database location, to a second database location, the tenant associated with the client application, within the plurality of database locations (Oracle at pg. 6)18, including:
i.	controlling draining of existing connections to the first database location originally associated with the tenant (Oracle at pgs.  4, 7-8)19, and
ii.	forwarding requests for new connections to the second database location associated with the tenant (Oracle at pgs. 7-8)20,
iii.	wherein a listener associated with the first and second database locations is configured to send redirects to the database driver, to cause the connection pool to send requests for new connections to the second database location, without requiring the client application associated with the tenant to change a connect string associated with the data source instance.  Oracle at pgs. 6-7.21
Oracle does not expressly disclose a mapping of tenants to the services, wherein the system maintains a mapping of each particular tenant to a particular data source instance at the database locations and wherein the multi-tenant software application is adapted to make connection results associated with a tenant’s data source, and switch services to utilize connections to the database locations.  It is noted that Oracle discloses each database has at least a default service.  Additional services are also created for each database.  Oracle at pg. 5.  
Baker discloses an architecture for database multiplexing, which allows a system to provide multiple databases without provisioning multiple application servers.  Baker at para. 0011.  The system can be implemented using multi-tenant database systems that utilize tenant identifiers (IDs) within the multi-tenant environment.  These tenant IDs allow tenants access to their data while preserving other tenant data integrity.  Baker at para. 0015.  In some instances, the system may require doing splits due to reaching system capacity.  In these instances, the system may split a database by the files or partitions and load half in one database and half in another, with newly arriving data being placed in empty partitions.  Baker at para. 0018.  The system also includes a cache, which stores tenant IDs and corresponding logical database/partition number (i.e., mapping of particular tenants to particular data sources at the database locations).  The cache is checked by the application server when data is requested in order to determine the appropriate database to service the request.  Upon determining the correct database, the appropriate connection is selected for database interaction (i.e., software application is adapted to make connection results associated with a tenant’s data source).  Baker at Fig. 3; para. 0022.  Since there is a mapping to determine the appropriate database, services for that database are also mapped to the tenant for that database, which is in accordance with services assigned to a database as disclosed by Oracle.  
Oracle and Baker are analogous art because they are both directed to the same field of endeavor of database systems using a connection pool.
At a time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Oracle by adding the feature a mapping of tenants to the services, wherein the system maintains a mapping of each particular tenant to a particular data source instance at the database locations and wherein the multi-tenant software application is adapted to make connection results associated with a tenant’s data source, and switch services to utilize connections to the database locations, as taught by Baker.
The motivation for doing so would have been for improved operational support for database splits and improved resource utilization.  Baker at para. 0013.
Oracle in view of Baker does not expressly disclose (1) wherein the client application attaches labels to connections, so that the client application can request a connection with a desired label from the connection pool and (2) wherein the software application switches services to utilize connections to the database locations.  However, it is noted that Oracles does disclose service relocation from one node to another.  Oracle at pg. 7.  de Lavarene is further relied upon here because it is unclear whether Oracle is disclosing the switching of services to connections.
de Lavarene discloses a system and method for connection labeling for use with connection pools. Particular labels are associated with particular connection states, allowing an application to retrieve an already initialized connection from the pool and avoid the cost of re-initialization.  De Lavarene at abstract; para. 0022.  de Lavarene further discloses particular applications are able to use a callback to specify or set a container, to repurpose a particular connection from one of the tenants or tenant applications to another of the tenants or tenant applications, which has the effect of switching the tenant.  de Lavarene at para. 0046.
Oracle, Baker, and de Lavarene are analogous art because they are all directed to the same field of endeavor of database systems using a connection pool.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Oracle in view of Baker by adding the features of (1) wherein the client application attaches labels to connections, so that the client application can request a connection with a desired label from the connection pool and (2) wherein the software application switches services to utilize connections to the database locations, as disclosed by de Lavarene.
The motivation for doing so would have been to allow an application to retrieve an already initialized connection from the pool and avoid the cost of re-initialization (De Lavarene at para. 0022) and to repurpose a connection, which saves on connection costs.

Claims 8, 9, and 12 are essentially the same as claims 2, 3, and 6, respectively, in the form of a method.  Therefore, they are rejected for the same reasons.
Claims 13-15 and 18 are essentially the same as claims 7-9 and 12, respectively, in the form of a non-transitory computer readable storage medium including instructions (Oracle at pg. 4 “memory”).  Therefore, they are rejected for the same reasons.

In regards to claim 19, Oracle in view of Baker discloses the system of claim 1, wherein the multi-tenant software application receives connection requests from a plurality of tenants, including that each tenant within the plurality of tenants is mapped to its particular data source (Baker at para. 0022), but does not expressly disclose the multi-tenant software application switches services to utilize connections to database locations.
De Lavarene discloses particular applications are able to use a callback to specify or set a container, to repurpose a particular connection from one of the tenants or tenant applications to another of the tenants or tenant applications, which has the effect of switching the tenant.  de Lavarene at para. 0046.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Oracle in view of Baker by adding the feature of switching services to utilize connections to database locations, as disclosed by de Lavarene.
The motivation for doing so would have been to repurpose a connection, which saves on connection costs.  

In regards to claim 21, Oracle in view of Baker and de Lavarene discloses the system of claim 1, wherein the connection pool operates with a sharded database (Baker at paras. 0018-19, 0022-23)22, including that:
a.	a client application provides a shard key during connection checkout or at a later time (Baker at para. 0022)23; and
b.	the shard key is used by the connection pool to provide a connection by the client application to a particular shard or chunk at the sharded database.  Baker at para. 0022.24
In regards to claim 22, Oracle in view of Baker and de Lavarene discloses the system of claim 21, wherein the connection pool identifies a connection to a particular shard or chunk by its shard key, and allows re-use of a connection when a request for a same shard key is received from a particular client application.  Baker at para. 0022.25
In regards to claim 23, Oracle in view Baker and deLavarene discloses the method of claim 7, wherein the connection pool operates with a sharded database (Baker at paras. 0018-19, 0022-23)26, including that:
a.	a client application provides a shard key during connection checkout or at a later time  (Baker at para. 0022)27; and
b.	the shard key is used by the connection pool to provide a connection by the client application to a particular shard or chunk at the sharded database.  Baker at para. 0022.28

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Oracle (“Database Live Migration with Oracle Multitenant and the Oracle Universal Connection Pool (UCP) on Oracle Real Application Clusters (RAC)”, October 2014) of record, in view of Baker et al. (US Patent Pub 2014/0372484) (Baker) of record and de Lavarene (US Patent Pub 2014/0324911) (de Lavarene) of record, further in view of Hussain et al. (“Expert Oracle RAC 12c”, 2013) (Hussain) of record.
In regards to claim 20, Oracle in view of Baker and de Lavarene discloses the system of claim 2, but does not expressly disclose wherein the multi-tenant software application identifies the string which points to a listener associated with the first container database; wherein the listener is configured to redirect connection requests to the new location at the second container database; whereupon the connect string is included in requests for new connections to the new location at the second container database.
It is noted that Baker does disclose providing a tenant ID and/or a database/partition number, which could be interpreted as the connection string.  Baker at para. 0022.  It is also noted Oracle discloses multiple container databases and a service listener.  Oracle at pg. 7.  
Hussain discloses and Oracle database RAC implementation, which can be used with multi-tenant database RAC nodes.  Hussain at pg. 195, third bullet.  Hussain further discloses an application providing a connection string that specifies a service as a connection property, which is received by a listener associated with the database system.  Hussain at pg. 70.  The listener redirects the connection to a difference instance (i.e., new location at the second container database), where a new database connection process is created and application processing continues by communicating to the connection process (i.e., whereupon the connection string is included in requests for new connections).  Hussain at pg. 70.
Oracle, Baker, de Lavarene, and Hussain are analogous art because they are all directed to the same field of endeavor of database systems utilizing a connection pool.
As discussed above, Oracle discloses the first and second container databases and a listener associated with both.  Baker discloses a partition number, which could be interpreted as the connection string or at the very least, part of a connection string.  Hussain discloses the features of a listener receiving a connection string as part of a request from a multi-tenant software application, the listener redirecting the connection to the new location at the second container database, where the connection string is included in requests for new connections to the new location at the second container database.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Oracle in view of Baker and de Lavarene by adding the features of wherein the multi-tenant software application identifies the connect string which points to a listener associated with the first container database; wherein the listener is configured to redirect connection requests to the new location at the second container database; whereupon the connect string is included in requests for new connections to the new location at the second container database, as disclosed by Hussain.
The motivation for doing so would have been because Oracle already discloses migrating pluggable databases from one container database to another and in doing so, relocating services and reconnecting clients to the target node (i.e., new location at the second container database).  Oracle at pgs. 6-7.  Hussain adds more disclosure with regard to the connection string and a listener that is expressly disclosed to redirect connections.  As a result, the combination of Oracle in view of Baker, de Lavarene, and Hussain discloses the limitations recited in claim 20.

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Oracle (“Database Live Migration with Oracle Multitenant and the Oracle Universal Connection Pool (UCP) on Oracle Real Application Clusters (RAC)”, October 2014) of record, in view of Baker et al. (US Patent Pub 2014/0372484) (Baker) of record, and de Lavarene et al. (US Patent Pub 2014/0324911) (de Lavarene) of record, further in view of Hightower, Rick (“Introduction to MongoDB for Java, PHP, and Python Developers”, 5/22/2012) (Hightower).
In regards to claim 24, Oracle in view of Baker and deLavarene discloses the system of claim 21, but does not expressly disclose wherein the database driver maintains a shard topology layer which over a period of time learns and caches shard key ranges to the location of each shard in a sharded database.  Baker does disclose a cache that stores partition numbers (i.e., shard keys) to tenant mappings in a cache.  Baker at para. 0022.
Hightower discloses mongoDB autosharding where a shard topology is implemented by a config server.  The shard topology stores key ranges (i.e., caches shard key ranges).  Hightower at pg. 7.
Oracle, Baker, deLavarene, and Hightower are analogous art because they are directed to the same field of endeavor of accessing a database.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Oracle in view of Baker and deLavarene by adding the features of wherein the database driver maintains a shard topology layer which over a period of time learns and caches shard key ranges to the location of each shard in a sharded database, as disclosed by Hightower.
The motivation for doing so would have been because sharding allows the database to scale horizontally.  Hightower at pg. 7.

In regards to claim 25, Oracle in view of Baker, deLavarene, and Hightower discloses the system of claim 24, wherein the client application can provide one or more shard keys to the connection pool during a connection request, and, based on the one or more shard keys, and information provided by the shard topology layer, the connection pool routes the connection request to a correct or appropriate shard.  As discussed above, Baker utilizes a cache to identify partition numbers (i.e., shard keys) stored in a cache in order to direct a tenant to the correct database/service.  Hightower discloses a shard topology, which stores shard keys as discussed in regards to claim 24.  Since the limitation here is treated as optional and not required, a request from a user is processed by Baker, which queries a cache to determine which partition number to send the client.  Baker also discloses the client request includes information in addition to a tenant ID.  Baker at para. 0022.  By modifying Oracle in view of Baker and deLavarene, Hightower adds shard keys to the cache via the shard topology, enabling the combined references to provide routing the request to the correct shard, as claimed.

In regards to claim 26, Oracle in view of Baker and deLavarene discloses the method of claim 7, but does not expressly disclose (1) wherein the connection pool identifies a connection to a particular shard or chunk by its shard key, and allows re-use of a connection when a request for a same shard key is received from a particular client application, (2) wherein the database driver maintains a shard topology layer which over a period of time learns and caches shard key ranges to the location of each shard in a sharded database; and (3) wherein the client application can provide one or more shard keys to the connection pool during a connection request, and, based on the one or more shard keys, and information provided by the shard topology layer, the connection pool routes the connection request to a correct or appropriate shard.
Baker does disclose partitions having a partition number (i.e., shard key) and checking a cache to determine partition numbers to send a client request.  Baker at para. 0022.
Hightower discloses mongoDB autosharding where a shard topology is implemented by a config server.  The shard topology stores key ranges (i.e., caches shard key ranges).  Hightower at pg. 7.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Oracle in view of Baker and deLavarene by adding the features of (1) wherein the connection pool identifies a connection to a particular shard or chunk by its shard key, and allows re-use of a connection when a request for a same shard key is received from a particular client application, (2) wherein the database driver maintains a shard topology layer which over a period of time learns and caches shard key ranges to the location of each shard in a sharded database; and (3) wherein the client application can provide one or more shard keys to the connection pool during a connection request, and, based on the one or more shard keys, and information provided by the shard topology layer, the connection pool routes the connection request to a correct or appropriate shard, as disclosed by Hightower.
In regards to limitation (1), deLavarene discloses reuse of connections having the same label, which saves time and cost by reusing already initialized connections.  deLavarene at para. 0042.  As modified by Hightower, a shard key may be used instead of a connection label to repurpose a connection.
In regards to limitation (2), Hightower discloses a shard topology, which stores shard key ranges, as discussed above.  This is similar to Baker, which uses a cache to store mappings between tenants and database partitions (i.e., shards).
Lastly, in regards to limitation (3), Baker utilizes a cache to identify partition numbers (i.e., shard keys) stored in a cache in order to direct a tenant to the correct database/service.  Hightower discloses a shard topology, which stores shard keys as discussed in regards to claim 24.  Since the limitation here is treated as optional and not required, a request from a user is processed by Baker, which queries a cache to determine which partition number to send the client.  Baker also discloses the client request includes information in addition to a tenant ID.  Baker at para. 0022.  By modifying Oracle in view of Baker and deLavarene, Hightower adds shard keys to the cache via the shard topology, enabling the combined references to provide routing the request to the correct shard, as claimed.
The motivation for doing so would have been because sharding allows the database to scale horizontally.  Hightower at pg. 7.

Response to Amendment
Objection to claims 1, 7, and 13 for Minor Informalities
Applicant’s amendment to claims 1, 7, and 13 to address the minor informalities is acknowledged.  Consequently, the objection to claims 1, 7, and 13 is withdrawn.

Rejection of Claims 1-3, 5-9, 11-15, and 17-23 under 35 U.S.C 112(b)
Claims 5, 11, and 17 are cancelled rendering their rejections moot.
Applicant’s amendment to claims 1-3, 6-9, 12-15, and 18-23 is acknowledged.  The rejection to claims 1-3, 6-9, 12-15, and 18-23 under 35 U.S.C. 112(b) is withdrawn.      

Rejection of Claims 5, 11, and 17 under 35 U.S.C 112(d)
Applicant’s cancellation of claims 5, 11, and 17 is acknowledged.  The rejection to claims 5, 11, and 17 under 35 U.S.C. 112(b) is 5, 11, and 17.      

Response to Arguments
Rejection of claims 1-3, 5-9, 11-15, 17-19, and 21-23 under 35 U.S.C. 103
Claims 5, 11, and 17 are cancelled rendering their rejections moot.
Applicant’s arguments in regards to the rejections to claims 1-3, 6-9, 12-15, 18, 19, and 21-23 under 35 U.S.C. 103, have been fully considered but they are not persuasive.  
In regards to claim 1, Applicant alleges Oracle in view of Baker and DeLavarene fails to disclose (1) “an application server or database environment hosts a multi-tenant software application that provides access to the database environment through a mapping of tenants to services,” and (2) “wherein each database location of the plurality of database locations, is associated with … and switch services to utilize connections to the database locations,” and (3) “wherein, in response to receiving an instruction to migrate a data source … to be relocated within the plurality of database locations.”  Remarks at 13.  The Examiner respectfully disagrees.  
Examiner is required to give claim limitations their broadest reasonable interpretations in light of the specification.  MPEP 2111.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In regards to limitation (1), Applicant does not provide specific reasons how the claimed limitation distinguishes over the cited prior art.  Applicant even notes both Baker and deLavarene disclose multi-tenant environments.  Remarks at 12.  In regards to mapping services to tenants, Oracle discloses each database has associated services.  Oracle at pg. 5.  Baker discloses a mapping between tenants and databases.  Baker at para. 0022.  Since there is a mapping to determine the appropriate database, services for that database are also mapped to the tenant for that database, which is in accordance with services assigned to a database as disclosed by Oracle.  For at least these reasons, Oracle in view of Baker and deLavarene discloses limitation (1).
In regards to limitation (2), as discussed in regards to limitation (1) above, Baker discloses a plurality of database locations that are mapped to tenants and accessed by services. Baker at paras. 0011, 0022.  de Lavarene discloses particular applications are able to use a callback to specify or set a container, to repurpose a particular connection from one of the tenants or tenant applications to another of the tenants or tenant applications, which has the effect of switching the tenant.  de Lavarene at para. 0046.  Applicant does not present any explanation as to how the recited limitations distinguish over the cited prior art.  As explained, both Baker and deLavarene discloses much of the limitations, which when used to modify Oracle, result in limitation (2).  For at least these reasons, Oracle in view of Baker and deLavarene discloses limitation (2).
In regards to limitation (3), once again, Applicant does not provide an explanation how the limitation distinguishes over the cited prior art.  Oracle discloses live migration, which migrates the tenant and their connections to the migrated database location.  Furthermore, services are also relocated.  Oracle at pgs. 6-7.  For at least these reasons, Oracle in view of Baker and deLavarene discloses limitation (3).
For at least these reasons, Oracle in view of Baker and DeLavarene discloses limitations (1), (2), and (3).  Applicant does not present any additional arguments in regards to the remaining limitations.  Therefore, Examiner asserts the cited prior art discloses all the limitations of claim 1 and similarly, claims 7 and 13.  Applicant also does not present additional arguments in regards to the remaining claims.  Therefore, they also remain rejected for at least the same reasons.
Consequently, the rejection to claims 1-3, 6-9, 12-15, 18, 19, and 21-23 under 35 U.S.C. 103 is maintained.

Rejection of claim 20 under 35 U.S.C. 103
Applicant does not present arguments in regards to the rejections to claim 20 under 35 U.S.C. 103.  Consequently, the rejection to claim 20 under 35 U.S.C. 103 is maintained for at least the reasons explained with regards to its base claim.

Additional Prior Art
Additional relevant prior art are listed on the attached PTO-892 form.  These are:
Tsuchida et al. (US Patent 6,101,495) discloses a system and method for executing partition operations in a parallel database system.
D’Halluin et al. (US Patent Pub 2016/0085839) discloses a system and method for dynamic sharding of a database and handling requests having at least one shard key.
Shmuylovich et al. (US Patent 7,899,780) discloses a system and method for structured partitioning of management information in a database system.
Zait et al. (US Patent 6,931,390) discloses a system and method for database partitioning.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-7970.  The examiner can normally be reached on M-F: 9:30am-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Michael Le/
Examiner, Art Unit 2163



	/TONY MAHMOUDI/               Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                         


    
        
            
        
            
    

    
        1 The connection pool enables connection management for providing connections to databases.
        2 Oracle 12c discloses a new database consolidation model which uses multiple pluggable databases consolidated within a container database.
        3 Oracle discloses a multi-tenant environment with software to access the database environment.  Access is through the use of Oracle Net Services (i.e., services).
        4 Oracle discloses JDBC (i.e., database driver).
        5 Oracle discloses a RAC, which includes a cluster of nodes running databases (i.e., a plurality of database locations).  Oracle also discloses the system is multi-tenant, which would mean that each tenant is associated with at least one database instance (i.e., … can be associated with one or more tenants).
        6 Live migration and service relocation uses the connection pool to relocate tenants to another database location on a target node.  Therefore, it is “in response” to database migration.
        7 Service relocation involves draining of existing connections to the current database location.
        8 Service relocation migrates new connections to the new database, which has been migrated to the target node.
        9 New incoming connection requests are automatically established at the new database location after migration, instead of the original location.  This is interpreted as the system having a listener that automatically redirects requests to the new database location.  Oracle also discloses JDBC, which is a database driver.  Oracle discloses the process is transparent to the application/user (i.e., application is not required to change the connect string with the data source instance).
        10 As outlined on pgs. 6-7, the pluggable database is migrated from a source node to the target node, while connections are managed and service is relocated to the new database locations.
        11 The notification service allows clients to receive notifications of system events, such as when a service is shutting down and is migrated to a new database location.
        12 The technologies use are for multitenant databases and a universal connection pool.  Therefore it is interpreted that the pool can support a plurality of tenants.  The system also uses RAC clusters, which allows for multiple pluggable databases to be implemented on RAC nodes, which is interpreted as supporting a different database location for each tenant.
        13 The connection pool enables connection management for providing connections to databases.
        14 Oracle 12c discloses a new database consolidation model which uses multiple pluggable databases consolidated within a container database.
        15 Oracle discloses a multi-tenant environment with software to access the database environment.  Access is through the use of Oracle Net Services (i.e., services).
        16 Oracle discloses JDBC (i.e., database driver).
        17 Oracle discloses a RAC, which includes a cluster of nodes running databases (i.e., a plurality of database locations).  Oracle also discloses the system is multi-tenant, which would mean that each tenant is associated with at least one database instance (i.e., … can be associated with one or more tenants).
        18 Live migration and service relocation uses the connection pool to relocate tenants to another database location on a target node.
        19 Service relocation involves draining of existing connections to the current database location.
        20 Service relocation migrates new connections to the new database, which has been migrated to the target node.
        21 New incoming connection requests are automatically established at the new database location after migration, instead of the original location.  This is interpreted as the system having a listener that automatically redirects requests to the new database location.  Oracle also discloses JDBC, which is a database driver.  Oracle discloses the process is transparent to the application/user (i.e., application is not required to change the connect string with the data source instance).
        22 The database is scaled horizontally across many nodes, database instances, and partitions (i.e., shards).  
        23 Upon servicing a request, if an entry in the cache does not exist then one is created to populate the cache (i.e., client application provides a shard key during connection checkout or at a later time), which includes a tenant ID and other information for the database or partition (i.e., shard) number (i.e., key).  
        24 The tenant ID and partition number (i.e., shard key) is used to provide a connection to a particular partition (i.e., shard) of the distributed database (i.e., sharded database).
        25 The partition number (i.e., shard key) is used by the system to identify a connection to the appropriate node.  It is stored in cache so that it can be looked up in accordance with the particular client application from a particular tenant (i.e., allows re-use of a connection).
        26 The database is scaled horizontally across many nodes, database instances, and partitions (i.e., shards).  
        27 Upon servicing a request, if an entry in the cache does not exist then one is created to populate the cache (i.e., client application provides a shard key during connection checkout or at a later time), which includes a tenant ID and other information for the database or partition (i.e., shard) number (i.e., key).  
        28 The tenant ID and partition number (i.e., shard key) is used to provide a connection to a particular partition (i.e., shard) of the distributed database (i.e., sharded database).